RESOLUCIÓN
En conformidad con lo dispuesto en la Regla 4(d) del Reglamento de este Tribunal, 4 L.P.R.A. Ap. XXI-A, se constituyen las siguientes Salas de Verano para funcionar durante el receso del Tribunal entre el 1 de julio al 30 de septiembre de 2011:

Del 1 al 23 de julio de 2011

Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Mildred G. Pabón Charneco
Hon. Edgardo Rivera García
Hon. Roberto Feliberti Cintrón

Del 24 al 31 de julio de 2011

Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Mildred G. Pabón Charneco
*217Hon. Edgardo Rivera García
Hon. Luis P. Estrella Martínez

Del 1 al 14 de agosto de 2011

Hon. Anabelle Rodríguez Rodríguez, presidenta
Hon. Mildred G. Pabón Charneco
Hon. Edgardo Rivera García
Hon. Roberto Feliberti Cintrón

Del 15 de agosto al 3 de septiembre de 2011

Hon. Federico Hernández Denton, presidente
Hon. Rafael L. Martínez Torres
Hon. Erick V. Kolthoff Caraballo
Hon. Luis F. Estrella Martínez

Del 4 al 11 de septiembre de 2011

Hon. Federico Hernández Denton, presidente
Hon. Rafael L. Martínez Torres
Hon. Erick V. Kolthoff Caraballo
Hon. Roberto Feliberti Cintrón

Del 12 al 30 de septiembre de 2011

Hon. Federico Hernández Denton, presidente
Hon. Rafael L. Martínez Torres
Hon. Erick V. Kolthoff Caraballo
Hon. Luis F. Estrella Martínez
Los Presidentes de Sala quedan facultados para susti-tuir a los Jueces y a las Juezas que no puedan intervenir en algún asunto ante su consideración y, asimismo, para convocar al Pleno del Tribunal cuando sea necesario. El Tribunal continuará emitiendo y certificando opiniones y sentencias durante, este periodo.

Publíquese.

Lo acordó el Tribunal y certifica la Secretaria del Tribunal Supremo.
(Fdo.) Aida Ileana Oquendo Graulau

Secretaria del Tribunal Supremo